Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan O’Coonor on 02/26/2021

The application has been amended as follows: 

	Cancel claim 3.
	In claim 4, line 1, replace “claim 3” with --claim 1--
	In claim 4, line 3, delete “polyfluoroacrylates, polyfluorosiloxanes,”.
	In claim 22, line 3, delete “polyfluoroacrylates, polyfluorosiloxanes,”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to Aizenburg teaches microphase separated supramolecular polymers comprises two segments derived from (perfluorooctyl)ethyl methacrylate and perfluoropolyether dimethacrylate wherein the polymer contains a lubricating liquid that has an affinity for each other such that the liquid is absorbed within the polymer material to form a slippery lubricating layer (0010).  Aizenburg fails to teach the segmented blocked copolymer of claims 1 and 19.  
Additional references previously cited fail to teach the claimed microphased-separated composition comprising a mixture of a soft segment derived from fluoro ether components, a soft segments derived from hydroxy and/or amine terminated conventional urethane polyols, polyisocyanates, and a hard segment derived from polyol or polyamine chain extenders wherein the ratio of convention urethane polyols to fluoro ether polyols or polyamines is less than 2.0. The selection of the specific polyols outside of poly(tetrahydrofuran) as suggested in the Re reference would not have been obvious because as shown by the applicant's would result in a fluorinated polyurethane withaglass transition temperature that is too high. (Teaches away from the Re reference. See Declarations).  Ferreri (US-5,332,798) teaches a ratio of 2 to 10 with respect to the mixture of polyols,whichdoesnot overlap or touch the claimed ratio of less than 2.0. There are no reasons in the reference to decrease the ratio of conventional urethane polyols to fluorinated polyols based on the desired physical properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763